DLD-040                                                           NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 10-3960
                                        ___________

                               IN RE: KELLEY MALA,
                                                  Petitioner
                        ____________________________________

                       On a Petition for Writ of Mandamus from the
                            District Court of the Virgin Islands
                        (Related to D.V.I. Civ. No. 07-cv-00085)
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 November 18, 2010
             Before: BARRY, FISHER AND STAPLETON, Circuit Judges

                            (Opinion filed: December 29, 2010 )
                                         _________

                                          OPINION
                                          _________

PER CURIAM

       Kelley Mala seeks a writ of mandamus compelling the District Court of the Virgin

Islands to, inter alia, vacate the order transferring his case to the United States District

Court for the District of Puerto Rico. For the reasons that follow, we will deny the

petition.

                                               I.

       On May 30, 2007, petitioner Kelley Mala filed a civil complaint in the District
                                               1
Court of the Virgin Islands. On September 14, 2010, the District Court, upon motion of

the defendants, ordered petitioner Kelley Mala’s suit transferred to the United States

District Court for the District of Puerto Rico. Mala did not appeal. On September 29,

Mala filed a motion asking the District Court to reconsider the order transferring the case

and alter, amend, or correct the order pursuant to Fed. R. Civ. P. 60(b)(1). He also filed a

motion to alter, amend, or correct under Rule 59(e). The District Court has not issued a

ruling on either motion. Mala now asks that we issue a writ of mandamus compelling the

District Court to vacate the transfer order pursuant to 28 U.S.C. § 1391(e).

       A writ of mandamus is a “drastic remedy” that should only be granted in

“extraordinary circumstances.” In re Nwanze, 242 F.3d 521, 524 (3d Cir. 2001). The

petitioner must have no other adequate means to obtain the relief desired and the

petitioner must show a “clear and indisputable” right to the writ. See Kerr v. United

States District Court, 426 U.S. 394, 403 (1976). Mandamus is the appropriate

mechanism to seek review of an allegedly improper transfer order. See Sunbelt Corp. v.

Noble, Denton & Assocs., Inc., 5 F.3d 28, 30 (3d Cir. 1993).

       Mala cannot demonstrate a clear and indisputable right to the writ. The District

Court’s decision to transfer the complaint to the District of Puerto Rico did not amount to

a “judicial usurpation of power.” In re Nwanze, 242 F.3d at 524. The District Court

transferred Mala’s complaint because the defendants reside in different states, a

substantial part of the events giving rise to the complaint occurred in Puerto Rico, the

witnesses and documents related to the claims are in Puerto Rico, and only one of the

                                             2
defendants (named in the amended complaint) resides in the judicial district of the Virgin

Islands. See 28 U.S.C. § 1391(b); see also 28 U.S.C. § 1406(a). Inasmuch as venue

appears to be proper in the District Court for the District of Puerto Rico, Mala cannot

show a clear and indisputable right to the writ.

       Accordingly, Mala has not met his burden of showing that his right to issuance of

the writ is “clear and indisputable.” As a result, we shall deny his mandamus petition.




                                             3